     CASE 0:17-cv-03058-SRN-HB Document 160 Filed 06/08/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Brock Fredin,                                    Case No. 17-cv-3058 (SRN/HB)

                Plaintiff,
                                                             ORDER
v.

Lindsey Middlecamp,

                Defendant.



Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Adam C. Ballinger, Ballard Spahr LLP, 80 S. 8th St., Ste. 2000, Minneapolis, MN 55402;
K. Jon Breyer, Kutak Rock LLP, 60 S. 6th St., Ste. 3400, Minneapolis, MN 55402, for
Defendant Middlecamp.



Brock Fredin,                                    Case No. 18-cv-466 (SRN/HB)

                Plaintiff,
                                                             ORDER
v.

Grace Elizabeth Miller, and
Catherine Marie Schaefer,

                Defendants.


Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Adam C. Ballinger, Ballard Spahr LLP, 80 S. 8th St., Ste. 2000, Minneapolis, MN 55402;
K. Jon Breyer, Kutak Rock LLP, 60 S. 6th St., Ste. 3400, Minneapolis, MN 55402, for
Defendants Miller and Schaefer.
     CASE 0:17-cv-03058-SRN-HB Document 160 Filed 06/08/20 Page 2 of 2



SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Brock Fredin’s Motion for Leave to File

a Reply (17-cv-3058 [Doc. No. 159]/18-cv-466 [Doc. No. 151]), in connection with his

Objection to the May 18, 2020 Order of Magistrate Judge Bowbeer awarding sanctions.

The May 18, 2020 Order addressed non-dispositive issues.

       The Local Rules do not contemplate the filing of a reply in support of a non-

dispositive motion, absent permission of the Court, (D. Minn. L.R. 7.1.(b)(3)), nor do they

contemplate the filing of a reply when seeking the review of a magistrate judge’s ruling on

non-dispositive matters. (D. Minn. L.R. 72.2.) The briefing on Fredin’s Objection is

sufficient for the Court to rule. Accordingly, his Motion for Leave to File a Reply/Sur-

Reply is DENIED.

SO ORDERED.



Dated: June 8, 2020                              s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            2
